Citation Nr: 1538490	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-33 254	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent prior to May 13, 2009, and in excess of 40 percent from May 13, 2009, for a back disability.

2. Entitlement to a disability rating in excess of 10 percent for a right knee disability with scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is associated with the evidentiary record.

This matter was remanded by the Board in January 2010 for further development.

In a December 2014 rating decision, the Veteran's back disability was increased to 40 percent disabling, effective May 13, 2009.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a December 2014 notification letter, VA treatment records from the Bronx VA Medical Center (VAMC) dated July 1997 to January 2001, and from the Atlanta VAMC dated in June 2004; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for depression, to include as secondary to a service-connected back disability, has been raised by the record in the October 2007 substantive appeal.  See also January 2010 Board remand.  The issue of entitlement to vocational rehabilitation training benefits was raised by the record in an August 2008 representative statement.  These issues do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but again finds that that further development is necessary, and the Veteran's claims must again be remanded.

In the January 2010 remand, the Board instructed the AOJ to obtain the Veteran's VA treatment records dated since November 2008.  The evidentiary record contains VA treatment records regarding the Veteran's back and right knee disabilities dated up to March 2010.  The October 2014 supplemental statement of the case lists VA treatment records from the New York Harbor Healthcare System (HHS) dated to October 2014 as evidence.  While Virtual VA contains an October 2014, print out of Compensation and Pension Record Interchange (CAPRI) records from the Bronx VA Medical Center (VAMC), these records contain no treatment records after January 2001.  While VBMS contains a May 2013 screen shot of a June 2004 emergency department note, the screen shot does not appear to contain the full content of the record.  Further, upon VA examination in April 2010, the Veteran indicated he was seen at the Bronx VAMC earlier that year; however, as noted above, treatment records from the Bronx VAMC associated with the evidentiary record are dated only up to January 2001.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records, and associate them with the evidentiary record.

The January 2010 Board remand also instructed the AOJ to afford the Veteran new VA examinations to determine the current severity and manifestations of his service-connected back and right knee disabilities.  The Veteran was afforded new VA examinations in April 2010.  In a February 2015 appellate brief, the Veteran's representative argues that a contemporaneous examination is necessary.  The Board notes that during his September 2009 hearing before the Board, the Veteran indicated that his back and right knee disabilities get progressively worse with time.  See also October 2007 substantive appeal; March 2007 notice of disagreement.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran new VA examinations to determine the current severity and manifestations of his back and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his back and/or right knee from September 2005 to the present.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include any updated treatment records from Queens-Long Island Medical Group.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records dated from September 2005 to the present, to include all treatment records from the New York HHS dated from March 2010 to the present, and from the Bronx VAMC dated from January 2001 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's back disability, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's thoracolumbar spine using a goniometer.  

b) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner is asked to specifically address the Veteran's reports that at times his back "goes out" on him and he cannot move, that sometimes the pain is so great he cannot walk, and that he often has to receive injections to walk properly.  See October 2007 substantive appeal; March 2007 notice of disagreement.

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

The examiner should specifically address the Veteran's contention that sometimes his back pain is so bad he cannot walk and has to just lay in bed, and that he has had to take days off from work two-to-three times per month because of his back.  See September 2009 Travel Board hearing testimony.

d) The examiner should specifically assess the severity of all neurological symptomatology, if any, that is at least as likely as not due to the Veteran's service-connected lumbar spine disability.

The examiner should specifically address the Veteran's complaints of pain which radiates into his hips and lower extremities.  See, e.g., April 2010 VA examination report; September 2009 Travel Board hearing testimony; March 2007 notice of disagreement.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right knee disability with scar.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology, and should provide the following information: 

a) The examiner should specifically state range of motion findings for the Veteran's right knee using a goniometer.  

b) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner is asked to specifically address the Veteran's reports that his right knee will often lock up on him, and that he has to manually manipulate the knee in order to move it freely again.  See, e.g., September 2009 Travel Board hearing testimony; March 2007 notice of disagreement.

The examiner is also asked to specifically address the Veteran's reports that his knee gets swollen up to two times per week, that at times his knee will swell up to the size of a grapefruit and stay that swollen for up to a week, and that he is unable to move the knee due to the swelling.  See, e.g., September 2009 Travel Board hearing testimony; March 2007 notice of disagreement.

c) The examiner should describe any subluxation or instability of the right knee.

The examiner should specifically address the Veteran's testimony before the Board that he has experienced stability issues with his knee and has stumbled, but not fallen.  The examiner should also address the Veteran's contention that his right knee at times dislocates.  See October 2007 substantive appeal.

d) The examiner should fully document the Veteran's right knee scar.

The complete rationale for the opinion should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

